Mr. Justice McDonald delivered the opinion of the court. 2. Appeal and error, § 452*—when objection as to admission of ordinance is too late. An objection as to the admission of a city ordinance, in a negligence action, comes too late where made for the first time on appeal. 3. Trial, § 91*—-what is purpose of specific objection to evidence. The purpose of a specific objection to evidence in the trial court is to enable the other party to meet it. 4. Appeal and error, § 551*—non-necessity of exceptions to rulings. Under section 81 of the Practice Act (J. & A. If 8618), the necessity of excepting to all adverse rulings of the trial court is dispensed with.